Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 6, 7, 9, 10, 11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over the GB patent to James et al (GB2578078) in view of the PCT application to Bonavides et al (WO2008/076110A1).
James et al discloses a method and an apparatus for detecting and determining geometric features inside a borehole.  The apparatus includes a body section (16) coupled to and deployable in the borehole by a conveyor (17), a head section (13) having a first end pivotably coupled to the body section via a joint (see paragraph 0078) and a second end including an array of ultrasonic transducers (12, see paragraph 0051), the array of transducers including a multiplicity of individual actuator elements and a multiplicity of individual sensor elements (see paragraph 0051), an electronic control unit (14) configured to: a) control emission of ultrasonic radiation from the actuator elements of the array (para. 0051), b) receive signals generated by the sensor elements of the array (para. 0051), and c) control movement of the head section via an actuator coupled to the joint (paragraphs 0069-0071) and a processing station (paragraph 0085).
Independent claims 1, 6, 10 and 15 differ from the method/apparatus of James et al by claiming that he electronic control unit controls the “timing of emissions of the ultrasonic radiation”.  Although James et al suggests controlling the emissions of the ultrasonic radiation, there is no mention of controlling the timing of emissions of the ultrasonic radiation.
Paragraphs 0022-0024 of Bonavides et al teaches that in addition to excitation control, the timing between consecutive emissions may be programmable so as to fire the transducers in an order and at a rate that depends on a desired resolution of measurements based on a given waveform.
Therefore, in view of Bonavides et al, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control unit of James et al to control the timing of emissions of the ultrasonic radiation so as to fire the transducers in an order and at a rate that depends on a desired resolution of measurements based on a given waveform.  Claims 1, 6, 10 and 15 are so rejected.
Per claims 4, 14 and 16, see paragraph 0054 of James et al.
Per claims 5, 9 and 11, see paragraph 0085 of James et al.
Per claims 7 and 19, see Fig. 4 and paragraph 0046 of James et al.
Per claim 17, see Fig. 4 and paragraph 0044 of James et al.
Per claim 18, see Fig. 5 of James et al.

Claim(s) 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the GB patent to James et al (GB2578078) in view of the PCT application to Bonavides et al (WO2008/076110A1), as applied to claims 1 and 10 above, and further in view of the PCT publication to Bargach et al (WO2017/119878A1).
Per claims 3 and 13, Bargach et al teaches (see paragraphs 0015, 0020 and Figs 2A, 2B, 3A-1, 3C-1) that gimbaled ball and socket joints are well known in the art of downhole tool orienting such that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify James et al to include such gimbaled ball and socket joints for better orienting the head section of James et al.

Claim(s) 2, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the GB patent to James et al (GB2578078) in view of the PCT application to Bonavides et al (WO2008/076110A1), as applied to claims 1, 6 and 10 above, and further in view of the PCT application to Vu et al (WO2012/064842A2).
Per claims 2, 8 and 12, Vu et al teaches (see abstract and paragraphs 0006-0007) that it is well known to trigger the actuator elements of an array to transmit ultrasonic energy in the form of modulated pulses, and then correlate signals received from sensor elements with the modulated pulses transmitted by the actuator elements to characterize a formation feature with less noise.  Thus, to have applied such a technique to the modified James et al system would have been obvious to one of ordinary skill in the art at the time of the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl